Citation Nr: 1725976	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  14-00 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Monica Dermarkar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to July 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2016, the Veteran testified before the undersigned Veterans Law Judge. A transcript of that proceeding has been associated with the record.

In July 2016, the issues listed above were remanded for further development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran has current bilateral hearing loss disability for VA compensation purposes and the Veteran was exposed to acoustic trauma during service.

2. The Veteran's tinnitus is attributable to service.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).



2. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist 

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b). As the Board grants the claims in appellate status, there is no need to further discuss VA's duties to notify and assist in this appeal.

II. Service Connection

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Pursuant to the prior remand, the Board remanded this appeal for further medical evidence and opinion, to include consideration of whether there was a threshold shift in service when considering conversion from the standards set by American Standards Association (ASA) to those of International Standards Organization (ISO).

An August 2016 VA examination revealed a left ear hearing loss as defined by VA, but no hearing loss in the right ear; in this regard, there was a threshold of 35 decibels at 4000 Hertz in the right ear.  Although a hearing loss as defined by VA in the right ear was not shown by the audiometric testing in this examination, the examiner diagnosed bilateral hearing loss.  The examiner also found that there had been a shift in the thresholds in the right ear and found that this right hearing loss was due to service.  The examiner provided a negative opinion regarding left ear hearing loss based on no hearing threshold shift in service.  The examiner also provided a negative opinion regarding tinnitus based on the Veteran previously indicating that the disability had begun many years after service, although the Veteran had in other statements indicated noticing the disability on and off since service.  The examiner's negative opinion regarding tinnitus was mainly based on the lack of documentation of this disability in the years following service.  Subsequent to this examination, the Veteran submitted a private audiogram that showed a right ear hearing loss, with a threshold of 40 at 4000 Hertz.

Considering this evidence and the previous medical and lay medical evidence, the Board finds that the evidence is at least in relative equipoise as to whether there is a right ear hearing loss as defined by VA.  As the August 2016 VA examination provided a positive opinion on this issue, service connection is warranted.  

As to left hearing loss and tinnitus, the August 2016 VA examination report shows a left ear hearing loss disability as defined by VA and the Veteran is competent to diagnosis himself as having tinnitus as it is a disability capable of lay observation.  Although cognizant that the examiner provided negative opinions on these two issues, review of the report indicates that the examiner did not fully and adequately consider the Veteran's lay testimony as directed by the prior remand.  Considering the positive opinion as to the right ear, the Board finds that an additional remand is not warranted.  Resolving all reasonable doubt and considering the underlying logical of the August 2016 opinion, the Board finds the evidence is relative equipoise as to the left ear and on this basis the Board grants service connection.  As to tinnitus, the Board has previously noted that the Veteran has previously provided statements that the disability began at the time of separation of service and statements that the disability began later. Considering all of these statements, the Board finds that the Veteran's more recent statements that the disability began by the time of separation from service are credible and the Veteran is competent to diagnose himself as having the disability.  On this basis, the Board grants service connection for tinnitus.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


